DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The applicant’s priority to provisional applications 62/714,198 and 62/720,248 filed on August 3rd and 21st 2018 has been accepted.
Information Disclosure Statement
The Information Disclosure Statements filed on August 1st, 2019 and November 26th, 2019 have been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.



The drawings are replete with errors. Most of the called out numbers are non-claimed subject matter and most of the claimed subject matter is not shown or called out. The drawings appear to not show the structural makeup of the claimed invention.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be 

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
Additionally the applicant is advised that when the terms “or” and “and/or” are used, only one of the options has to be found in the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 1, (L6) and claim 14 (L3, L4, L9) is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not The claim will be interpreted as if the term “substantially” was removed. 
Need a 112 for claim 2 as the limitation “any suitable optical sensor” is indefinite as to the meets and bounds of the claims. Same for any suitable lens in claim 7 and any suitable characterization technique in claim 17 any suitable attribute in claim 19.  I think I got all these the problem is what is or is not suitable. You can explain this once and reference the language in the other claims as having the same issue.
Claim 4 is rendered indefinite for reciting “an optical system.” It is unclear whether this optical system is the same optical system as recited in claim 1.

Claim 10 is rendered indefinite for reciting “a sensor positioned within the illuminated portion.”  It is unclear whether this sensor is the same sensor as recited in claim 11

Claims 12 and 13 are rendered indefinite for reciting a device that is “separate from the system” The term “separate” is not defined by the claim, the specification does not provide a standard for the definition, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is noted a system claim contains many disparate parts and it is unclear how the “separate” elements may be part of a system by receiving signals but also separate from the system.

Claim 18 recites the limitation "sorting a plurality of particles in real time" There is insufficient antecedent basis for this limitation in the claim. Claim 14 does not recite determining a property with which sorting is based on. Claim 18 should depend on claim 16. 

Claims 2, 5-9, 11, 15-17, and 19-20 are rendered indefinite by virtue of their dependencies. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 8528589), hereafter Miller.

With regards to claim 1, Miller discloses a system for detecting a particle in a channel (Col. 1 L45-46), comprising: a channel comprising at least one particle dispersed in a medium, such that the at least one particle is moving from a first end of the channel to a second end of the channel (Col. 1 L46-47); a source of electromagnetic radiation that illuminates at least a portion of the channel (Fig. 10 illumination optics); a sensor to detect the at least one particle(Fig. 10, linear sensor array), wherein the sensor is positioned along a linear axis of the illuminated portion of the channel such that the sensor is parallel to a direction of movement of the at least one particle through the channel (Fig. 10); and an optical system that focuses and aligns the illuminated portion of the channel to the sensor (Fig. 10, imaging optics).

With regards to claim 2, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the sensor comprises a linear charge-coupled sensor, a linear complementary 

With regards to claim 3, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the channel is positioned in or on a substrate (Col. 19, L48).

With regards to claim 4, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein a source of electromagnetic radiation comprises an optical system (Col. 17, L51-53).

With regards to claim 5, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the system comprises a plurality of particles and/or a plurality of channels and/or a plurality of linear sensors (Col. 11, L1).

With regards to claim 6, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses a detector coupled to the sensor, wherein the detector detects movement and/or position of the at least one particle over a predetermined time and/or distance (Col 1, L56-60).

With regards to claim 7, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the optical system comprises a lens selected from the group consisting of a cylindrical lens, or a telecentric lens, or a spherical lens, or an aspheric lens, or any suitable lens, or any combination thereof (Col. 17, L54-66).

With regards to claim 8, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the sensor detects spectral information about the particle (Col. 9, L56-Col. 10, L2).

With regards to claim 9, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein the particle is a droplet (Col. 1, L48).

With regards to claims 12 and 13, Miller discloses all the elements of claim 1 as outlined above. Miller further discloses wherein signals from the sensor are used to activate a device wherein the device is a component for sorting a plurality of particles in a channel based on size, position and/or other characteristics (Col. 19, L27-25).

With regards to claim 14, Miller discloses a method of detecting a particle in a channel (Col. 1, L45-46) comprising: allowing the at least one particle to flow through the channel (Col. 1, L46-47), the channel having a linear axis perpendicular to a circumference of the channel (Fig. 10); aligning a linear sensor along the linear axis of the channel (Fig. 10); illuminating the channel with electromagnetic radiation along at least the linear axis (Col. 17, L46-48), wherein the at least one particle changes optical properties of the electromagnetic radiation transmitted to the linear sensor; and detecting, with the line sensor, the electromagnetic radiation as transmitted along the linear axis of the channel (Col. 16, L6-11).

With regards to claim 15, Miller discloses all the elements of claim 14 as outlined above. Miller further discloses wherein the detecting is in real time (Col. 17, L44-46).

With regards to claim 16-17, Miller discloses all the elements of claim 14 as outlined above. Miller further discloses characterizing the at least one particle (Abstract), wherein characterizing the at least one particle comprises identifying the at least one particle, recording a velocity of the at least one particle, recording a size of the at least one particle, recording an absorption spectrum of the at least one particle, recording a fluorescent spectrum of the at least one particle; recording light scattering of the at 

With regards to claim 18, Miller discloses all the elements of claim 16 as outlined above. Miller further discloses sorting a plurality of particles in real time (Col. 19, L27-25).
With regards to claim 19, Miller discloses all the elements of claim 18 as outlined above. Miller further discloses wherein the sorting is performed according to particle identification, particle size, any suitable attribute, or any combination thereof (Col. 19, L27-25).

With regards to claim 20, Miller discloses all the elements of claim 18 as outlined above. Miller further discloses wherein the sorting is performed by actuating at least an electrode, valve or other component that may be used to change a direction of particle flow through the channel (Col. 25, L49-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Miller.

With regards to claim 11, Miller discloses all the elements of claim 3 as outlined above. Miller does not directly disclose wherein the at least two of the substrate, the channel and the medium have a similar refractive index. However Miller discloses how the refractive index differences make the droplets . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Miller as applied to claim 1 above, and further in view of Poher et al. (US 20130323757), hereafter Poher.

With regards to claim 10, Miller discloses all the elements of claim 1 as outlined above. Miller does not disclose a sensor positioned within the illuminated portion of the channel, but perpendicular to the linear axis. 
However, Poher discloses a sensor positioned within the illuminated portion of the channel, but perpendicular to the linear axis (P0092, L3-5). It would have been obvious to add a second sensor as disclosed by Poher to the system as disclosed by Miller to reduce errors in particle detection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824.  The examiner can normally be reached on M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.L.B./Examiner, Art Unit 3655  

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655